I agree in the main with what my Brother McGOWEN has said, and will only discuss briefly the right of this court to decline to give any effect to the words, "by election provided for in this section," in section 6 of the statute.
It is clear from the arrangement of the various clauses of section 1 of the statute that the provision therein for the ascertainment of population by the census of 1920 does not apply to counties but only to municipalities. Any doubt that could arise relative thereto is removed by the provision of section 6 of the statute that:
"When in the last year of any four-year period any county has fallen below the required population . . . *Page 176 
it shall be the duty of the Governor to so ascertain and proclaim, and thereupon after the expiration of the then four-year term the county court shall cease to exist in such county."
No provision is made in section 6 for the ascertainment by the Governor of the population of municipalities and the statute nowhere contains a provision that a county in which section 1 of the statute requires a county court to be established because of its now having a population of thirty-five thousand and a municipality of five thousand inhabitants shall lose its court in event it continues to have the required population but ceases to have a municipality of five thousand inhabitants. In other words, section 6 provides for the abolishment of a county court established by section 1 in a county which now has a population of more than thirty-five thousand, and has within its border a municipality of five thousand inhabitants, in event the population of the county falls below thirty-five thousand, but not, when the population remains thirty-five thousand, but it ceases to have within its border a municipality of five thousand inhabitants.
The words, "by election provided for in this section," in section 6 render the preceding and subsequent language of the section somewhat ambiguous, and I suspect that they and the provision in section 1 as to the population of a municipality were not in the statute when it was originally drawn, but crept in by amendment. If you eliminate these provisions from the statute, it becomes plain and unambiguous. It would then provide for a court in each county that now has or hereafter may have the required population or wealth to remain in existence only so long as the county continues to have such population or wealth, and that courts shall be established in all counties not now or hereafter having the required population or wealth only on an affirmative vote therefor in an election called for that purpose. By the addition of the words, "by election provided for in this section," after the words, "as counties become eligible," the right *Page 177 
of counties not now within the class described in section 1 to come under the statute because of an increase in their population or wealth was negatived, and their right to do so was restricted to an affirmative vote in an election called for that purpose under a subsequent provision of the statute.
What the legislature intended by the municipality provision of section 1 and by the words, "by an election provided for in this section," in section 6, was to establish a court in the counties having a population of thirty-five thousand or property assessed at more than seventeen million dollars, that now have within their borders a municipality of five thousand, and, to repeat, to provide that courts be established in all other counties, regardless of any increase in their population or wealth, only on an affirmative vote in an election called for that purpose. This intention of the legislature is plain, and should be given effect, although so to do might cause the statute to violate the Constitution or render portions thereof ambiguous, which if ambiguous, should be interpreted so as to accord with this intention. Two of the most elementary rules for the construction of a statute are: First, it should be construed as a whole and any ambiguous words therein should be interpreted so as to accord with the manifest intention of the legislature as disclosed by the statute when so construed; and, second, every word in the statute should be given effect and no word therein should be rejected unless it is manifest that it crept into the statute by a clerical error, or not to reject it would lead to a result so absurd that it is manifest from the whole statute that the legislature never intended it. *Page 178